Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application # PCT/US20/46726, filed on 08/18/2020 ,now abandoned.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Benedetti et al. [US 20080168459 A1, December 13, 2007], in view of Funk et al. [US 11061874 B1, April 17, 2018].

a system for updating a catalog of assets, comprising: one or more processors; and one or more memory devices that store program code configured to be executed by the one or more processors ([0013] a processor and a memory coupled to the processor, the memory comprising instructions which, when executed by the processor, cause the processor to implement the method), the program code comprising:
a scan initiator configured to instruct a scanning agent to scan for a first set of assets [e.g. prerequisite signature] ([0035] the prerequisite signature may include a name of the executable (object code) file of the software application or of the dynamic library, and a size of the executable file] in a data store [e.g. server 115] ([0036] the inventory scanner 350 interacts with the executor 330, in such a way that, whenever the executor 330 submits to the execution agents 345 a request for executing a job on the corresponding execution server 115, a selected list of prerequisite signatures, extracted from the prerequisites catalog 355, is always attached to the job execution request by the executor 330, and sent to the execution server 115);
a scan result validator configured to:
receive, from the scanning agent, a list of assets scanned in the data store, determine that a summary record is received from the scanning agent, the summary record including a first asset summary corresponding to the scanned list of assets ([0036] the inventory scanner 350 interacts with the executor 330, in such a way that, whenever the executor 330 submits to the execution agents 345 a request for executing a job on the corresponding execution server 115, a selected list of prerequisite signatures, extracted from the prerequisites catalog 355, is always attached , and in response to the determination that the summary record is received:
determine whether the first asset summary [e.g. prerequisite signatures] matches a second asset summary generated from the list of assets [e.g. "discriminated" signatures] ([0037-0038] in the execution server 115, a prerequisite scanner module 360 is provided, which is adapted to read the prerequisite signatures in the list attached to a job execution request coming from the executor 330, and to perform a scan of the execution server 115 directed to check the presence of those prerequisites, the check being performed based on the prerequisite signatures.
The (list of) prerequisite signatures that the inventory scan module 350 provides to the executor 330 for being attached to the job execution request to be sent to the execution server 115 are "discriminated" signatures),
provide a match validation in response to the match being determined and deny the match validation in response to the match not being determined [e.g. the result of the check performed.. if the value "True" if the corresponding prerequisite was found on the target system, "False" otherwise] ([0051] the result of the check performed by the prerequisite scanner 360 are added to the results of the execution of the job (action 550), and are included in a response sent by the execution server 115 to the scheduling server 110 (action 555). In particular, the result of the check performed by the prerequisite scanner 360 may take the form of a vector of Boolean values, one for each discriminated signature in the received list; the generic vector element may take the value "True" if the corresponding prerequisite was found on the target system, "False" otherwise); and
a catalog updater configured to remove one or more assets absent from the scanned list of assets from an asset catalog in response to the match validation being provided.
Funk teaching a catalog updater configured to remove one or more assets absent from the scanned list of assets from an asset catalog in response to the match validation being provided (col. 17, lines 21-42, the list of records from first list 140, second list 150, or in some embodiments both lists may be reduced after performing a direct match evaluation. For example, records from second list 150 may be compared against first list 140 to determine whether any direct matches were present. 
A subset of records may be identified from the list or lists that were not found to be a direct match, one or more updated lists may be generated based on the records that were not found to have a direct match with the direct match results being removed from the updated lists. The results that were found to be a direct match may be grouped to inform the first set of resolved records. A set of resolved entities may then be obtained from those data entries that were found to be a direct match).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Benedetti with remove the no-match items in the list of Funk. Such a modification would provide the direct match entries to be used to update the lists directly with, for example, a temporary indicator that a direct match was found for the one or more data entries (Funk, col. 14, lines 41-44).

wherein the scanning agent is configured to generate the first asset summary in response to completing a scan of the first set of assets (Benedetti [0025] a job scheduler is adapted to submit the jobs to be executed according to a predefined execution plan, which establishes a flow of execution of the jobs; the jobs execution order depends on several factors, such as for example temporal constraints (e.g., date, time, day of the week) and dependencies (such as completion of preceding jobs)).

With respect to dependent claim 6, Benedetti as modified by Funk further teaches wherein the catalog updater is configured to bypass removing assets from the asset catalog that are absent from the scanned list of assets in response to the match validation being denied (Benedetti [0046] the catalogue updater 440 is adapted to update the data stored in the catalogue 355, particularly in the fields 425 and 430, based on the responses provided by the prerequisite scanners 360 in the execution servers 115).

With respect to dependent claim 7, Benedetti as modified by Funk further teaches wherein the scan validator determines that a second summary record is not received from a second scanning agent instructed to scan for a second set of assets in the data store (Benedetti [0048] it is pointed out that the prerequisites that are selected for being checked, and the resulting list of discriminated signatures that are selected to be transported together with the job execution request, may include, but are ; and wherein the catalog updater is configured to bypass removing assets from the asset catalog with respect to a second list of assets scanned by the second scanning agent in response to determining that the second summary record is not received (Benedetti [0046] the catalogue updater 440 is adapted to update the data stored in the catalogue 355, particularly in the fields 425 and 430, based on the responses provided by the prerequisite scanners 360 in the execution servers 115).

Regarding claims 8, 11, 13-15, 17, 19 and 20; the instant claims recite substantially same limitations as the above rejected claims 1, 4, 6 & 7 and are therefore rejected under the same prior-art teachings.

Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Benedetti in view of Funk, as applied to claims 1, 8 and 15, further in view of Segal et al. [US 2020/0145449 A1, September 23, 2019].

With respect to dependent claim 2, Benedetti as modified by Funk does not teach  wherein the list of assets includes an enumeration of assets in a folder of the data store, and the first asset summary includes a count of the assets in the folder generated by the scanning agent.
wherein the list of assets includes an enumeration of assets in a folder of the data store, and the first asset summary includes a count of the assets in the folder generated by the scanning agent ([0132] obtaining information about files stored in a plurality of network nodes 110 of the networked system 200. Obtaining the information can include, for example, obtaining number (count) of files, the sizes of files, the file types of files, the folder/directory location of files, the ages of files, and the names of files. The information can include attributes of files, for example whether files are binary, executable, read-only and/or password-protected. In some embodiments, the information obtained in Step S01 can include some or all of the parameters for every single file stored at a given network node 110.sub.X. For example, the information can include a table listing the size, file type, location, age (date created and/or modified) and name for each individual file).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Benedetti as modified by Funk with list of assets includes detail information of Segal. Such a modification would provide the collected data include data that is only indirectly related to the tested networked system, and to use it for assessing importance of resources of the networked system (Segal [0194]).

With respect to dependent claim 3, Benedetti as modified by Funk does not teach wherein the first asset summary includes a list of at least one of filenames or folders.
 wherein the first asset summary includes a list of at least one of filenames or folders ([0132] the information can include a table listing the size, file type, location, age (date created and/or modified) and name for each individual file).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Benedetti as modified by Funk with list of assets includes detail information of Segal. Such a modification would provide the collected data include data that is only indirectly related to the tested networked system, and to use it for assessing importance of resources of the networked system (Segal [0194]).

Regarding claims 9, 10 and 16; the instant claims recite substantially same limitations as the above rejected claims 2-3 and are therefore rejected under the same prior-art teachings.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Benedetti in view of Funk, as applied to claims 1, 8 and 15, further in view of Vargas et al. [US 2013/0293352 A1, May 1, 2012]. 

With respect to dependent claim 5, Benedetti as modified by Funk does not teach wherein the list of assets is received from the scanning agent in a plurality of batches.
wherein the list of assets is received from the scanning agent in a plurality of batches ([0032] scanner 210 is a mobile/portable data terminal that receives tag 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Benedetti as modified by Funk with of Vargas. Such a modification would enable connections to be made between assets traits (e.g., types, sizes, colors, etc.) in an efficient and intelligent manner in order to dynamically determine a context for determining relevant assets for a user or system (Vargas [0083]).

Regarding claims 12 and 18; the instant claims recite substantially same limitations as the above rejected claim 5 and is therefore rejected under the same prior-art teachings.

Response to Arguments
Applicant’s arguments filed on 06/16/2021 have been considered. The new ground of rejection is presented herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU

Art Unit 2153



/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153